aoe

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) , ‘Page | of | / O |

UNITED STATES DISTRICTCOURT  =—
. SOUTHERN DISTRICT OF CALIFORNIA :

 

 

“United States of America _ JUDGMENT IN A CRIMINAL CASE
Vv. cl. a _ (For Offenses Committed On or After November 1, 1987)
Ruben Aguilar-Rojas = s—(“<t*sé‘é‘S:;*S Case Number: 3:19-mj-23154
Martin G Molina

 

  

Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 87969298 I A UG 07 2019

THE DEFENDANT; | | .
& pleaded guilty to count(s)_1 of Complaint - a gua EOS Gavicoawia|
[ was found guilty.to count(s) I a a EY
_after a plea of not guilty. OS . . :
Accordingly, the defendant is adjudged guilty of such count), which involve the following offense(s):
Title & Section » _ Nature of Offense = Don ~ Count Number(s) | ‘
8: 1325 - ILLEGAL ENTRY (Misdemeanor) - . 1 .
Cl The defendant has been found not guilty 0 on count(s) | _ :
Oo Count(s) o ___ dismissed on the motion of the United States, :
IMPRISONMENT |

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.
_ imprisoned for a term of:

Arve seven Bo oo, days”
Assessment: $10 WAIVED [& Fine: WAIVED ae

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in.
the defendant’s possession at the time of arrest upon their deportation or removal. .
~ O Court recommends defendant be deported/removed with relative, oe charged in case _

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days.
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments -
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances. a

Wednesday, August 7, 2019 oo a
Date of Imposition of Sentence

Received Likes, : . /] We — oe :

DUSM | : HONORABLE ROBERT N. BLOCK
mS | oe _ UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy Te - _ i | ae 3:19-mj-23154
